J-S43041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JAMES JOSEPH LUCAS                         :
                                               :
                       Appellant               :      No. 542 WDA 2020

               Appeal from the PCRA Order Entered April 3, 2020
               In the Court of Common Pleas of Crawford County
              Criminal Division at No(s): CP-20-CR-0000369-2017


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY KING, J.:                             FILED FEBRUARY 02, 2021

        Appellant, James Joseph Lucas, appeals pro se from the order entered

in the Crawford County Court of Common Pleas, which dismissed as untimely

his first petition filed under the Post Conviction Relief Act (“PCRA”).1     We

affirm.

        The relevant facts and procedural history of this case are as follows. On

December 29, 2017, Appellant entered a negotiated guilty plea to third-degree

murder. That same day, the court sentenced Appellant in accordance with the

plea agreement to twenty (20) to forty (40) years of incarceration. Appellant

did not file a post-sentence motion or a direct appeal. On February 1, 2018,

plea counsel filed a motion to withdraw representation.        The certificate of

____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S43041-20


service attached to the motion indicates that Appellant was served with the

motion at “CCJ,” which is the Crawford County Correctional Facility.         (See

Certificate of Service, dated 2/1/18). On February 5, 2018, the court granted

plea counsel’s withdrawal motion.

       On September 20, 2019, Appellant filed a pro se PCRA petition. The

court appointed counsel, and counsel filed a Turner/Finley2 no-merit letter

on November 25, 2019.          On December 13, 2019, Appellant filed a pro se

objection to the no-merit letter. On December 18, 2019, the court permitted

PCRA counsel to withdraw, and issued notice of its intent to dismiss Appellant’s

petition without a hearing, pursuant to Pa.R.Crim.P. 907. Although Appellant

subsequently responded to the Rule 907 notice, the court dismissed the PCRA

petition as untimely filed on April 3, 2020.

       Appellant timely filed a pro se notice of appeal on Monday, May 4, 2020.

The court did not order a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b), and Appellant filed none.

       Appellant raises the following issue:

          Did the PCRA court err in its legal conclusion that Appellant
          failed to establish a timeliness exception to the jurisdictional
          [time-bar] of the PCRA thus precluding review on the merits
          of his claims?

(Appellant’s Brief at 4).


____________________________________________


2 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).


                                           -2-
J-S43041-20


      Appellant argues plea counsel failed to consult with Appellant following

sentencing about his post-sentence/appellate rights, and counsel abandoned

him by filing a motion to withdraw. Appellant asserts he wanted to withdraw

his guilty plea and proceed to trial on a “heat of passion” defense. Appellant

further claims the trial court sentenced him without the benefit of a pre-

sentence investigation report, imposed fines without considering Appellant’s

ability to pay, and failed to issue an individualized sentence that took into

consideration Appellant’s low I.Q., special education history, or whether

Appellant understood the nature of the proceedings against him.

      Although Appellant acknowledges the facial untimeliness of his PCRA

petition, Appellant insists he has satisfied two exceptions to the timeliness

requirement.   Appellant stresses that he was never served with counsel’s

motion to withdraw or the order granting counsel’s motion.           Appellant

maintains that plea counsel’s failure to inform him of counsel’s withdrawal

satisfies the “newly-discovered facts” exception to excuse his untimely filing.

Appellant also avers that the court’s failure to inform him of plea counsel’s

withdrawal satisfies the “governmental interference” exception to the time-

bar. Appellant emphasizes that he did not learn of plea counsel’s withdrawal

until May 10th or 13th of 2019, after Appellant requested a docketing statement

from the Clerk of Courts based on the advice of fellow prisoners. Appellant

claims he exercised due diligence in making this discovery in light of

Appellant’s inexperience with the criminal justice system and intellectual


                                     -3-
J-S43041-20


disabilities. Appellant proclaims he timely filed his PCRA petition within one

year of learning about counsel’s withdrawal from the case. Appellant submits

that had he learned of counsel’s withdrawal at the time the court granted

counsel’s motion, Appellant “could have done more to protect his rights.”

(Appellant’s Brief at 14). Appellant concludes this Court should vacate the

order denying PCRA relief and remand for further proceedings. We disagree.

      Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition shall be filed within one year of the date the underlying

judgment of sentence becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment

of sentence is deemed final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S.A. § 9545(b)(3).

      Generally, to obtain merits review of a PCRA petition filed more than

one year after the sentence became final, the petitioner must allege and prove

at least one of the three timeliness exceptions:

            (i)   the failure to raise the claim previously was the
         result of interference by government officials with the
         presentation of the claim in violation of the Constitution or
         laws of this Commonwealth or the Constitution or laws of
         the United States;

            (ii)  the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or


                                     -4-
J-S43041-20


            (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).      A petitioner asserting a timeliness

exception must also file the petition within the required statutory window. 42

Pa.C.S.A § 9545(b)(2).

      “The proper question with respect to [s]ubsection 9545(b)(1)(i)’s

timeliness exception is whether the government interfered with Appellant’s

ability to present his claim and whether Appellant was duly diligent in seeking

the facts on which his claims are based.” Commonwealth v. Chimenti, 218

A.3d 963, 975 (Pa.Super. 2019), appeal denied, ___Pa.___, 229 A.3d 565

(2020). In other words, an appellant is required to show that he would have

filed his claim sooner, if not for the interference of a government actor.

Commonwealth v. Staton, 646 Pa. 284, 184 A.3d 949 (2018).

      To meet the “newly-discovered facts” timeliness exception set forth in

Section 9545(b)(1)(ii), a petitioner must demonstrate “he did not know the

facts upon which he based his petition and could not have learned those facts

earlier by the exercise of due diligence.” Commonwealth v. Brown, 111

A.3d 171, 176 (Pa.Super. 2015).        Due diligence demands that a PCRA

petitioner take reasonable steps to protect his own interests. Id.

      Instantly, the court sentenced Appellant on December 29, 2017.

Appellant did not file a notice of appeal, and his judgment of sentence became


                                     -5-
J-S43041-20


final thirty days later, on January 28, 2018. See 42 Pa.C.S.A. § 9545(b)(3);

Pa.R.A.P. 903(c)(3).    Thus, Appellant had until January 28, 2019, to file a

timely PCRA petition.    Appellant did not file his current PCRA petition until

September 30, 2019, which is patently untimely.          See 42 Pa.C.S.A. §

9545(b)(1).

      Even if we were to accept Appellant’s assertions that he did not receive

notice of counsel’s withdrawal from the case until May 2019, Appellant fails to

demonstrate the exercise of due diligence in making this discovery. See, e.g.,

Commonwealth v. Carr, 768 A.2d 1164, 1168 (Pa.Super. 2001) (holding

that trial counsel’s failure to file direct appeal was discoverable during

appellant’s one-year window to file timely PCRA petition; “A phone call to his

attorney or the clerk of courts would have readily revealed that no appeal had

been filed”). Similarly, Appellant could have written to plea counsel or the

court within the one-year statutory window to uncover whether counsel was

still representing Appellant or if there were any filings pending in his case.

See id. Consequently, we agree with the PCRA court that Appellant failed to

satisfy the due diligence required to prevail on his asserted time-bar

exceptions. (See Rule 907 Notice Opinion, filed December 18, 2019, at 6).

See also Chimenti, supra; Staton, supra; Brown, supra.              Therefore,

Appellant’s petition remains time-barred. Accordingly, we affirm.

      Order affirmed.




                                     -6-
J-S43041-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/02/2021




                          -7-